Citation Nr: 1803032	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  10-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1968 to December 1969.

This matter comes before the Board of Veterans Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran's Notice of Disagreement (NOD) was received in November 2013.  The RO issued a Statement of the Case (SOC) in June 2014.  The Veteran filed his substantive appeal via VA Form 9 in June 2014. Thus, the Veteran perfected a timely appeal of this issue.

In November 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the hearing transcript has been associated with the Veteran's claim file.

In December 2013 and October 2016, the Board remanded the issue on appeal for additional development.  The case is again before the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran is seeking entitlement to a TDIU due to his service-connected disabilities.  The Veteran was last employed in September 2008 and he contends that his current service-connected disabilities are the sole reason why he cannot work.  The Veteran is currently service connected for the following disabilities: post-traumatic stress disorder rated as 50 percent disabling; diabetes mellitus, type II, with erectile dysfunction, rated as 20 percent disabling; peripheral neuropathy of the right and left lower extremities, rated as 20 percent disabling each; and peripheral neuropathy of the left upper extremity, rated as 10 percent disabling.  The Veteran has a combined evaluation of 80 percent.  

At his November 2017 travel Board hearing the Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits.  See November 2017 Hearing Transcript pages 7-8.  However, such records are not on file.  Because these records may be relevant, they must be obtained prior to adjudication of the claim for entitlement to a TDIU.  The Board notes that it is possible that Social Security disability benefits may have been granted, at least in part, based on the Veteran's service-connected disabilities.  Accordingly, the records may contain relevant information concerning evaluation of the Veteran's service-connected disabilities or relating to the Veteran's ability to be gainfully employed.  Therefore, on remand disability records from the Social Security Administration are to be requested. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any SSA decision awarding disability benefits for the Veteran and copies of all medical records upon which any such SSA disability benefit award was based.

2. Following the completion of the foregoing, the RO/AMC should re-adjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




